DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-13, 15-18, 23, 26, 28, 31-32, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimm (U.S. 9,918,426).
Regarding claim 1, Grimm discloses (Fig. 8) a method of controlling a crop input applicator, the crop input applicator having a monitoring system comprising a controller (controller 102), a seed sensor (detector 460) configured to determine the placement of a seed in a seed trench, and an applied-liquid sensor (also detector 460) configured to determine the placement of applied liquid in the seed trench, the method utilizing the monitoring system to: determine an in-trench seed placement; determine an in-trench liquid placement; determine a liquid-seed offset; and adjust a system criterion based on a liquid-seed offset in order to minimize the liquid-seed offset (Col. 11, lines 27-38).
Regarding claim 2
Regarding claim 3, Grimm further discloses that the seed sensor may comprise an optical sensor (Col. 14, lines 63-65).
Regarding claim 4, Grimm further discloses (Fig. 8) that the crop input applicator further comprises a valve (solenoid valve 82) used to control application of the liquid.
Regarding claim 5, Grimm further discloses that the applied-liquid sensor may comprise an electromagnetic sensor (Col. 15, lines 1-8).
Regarding claim 6, Grimm further discloses that said system criterion comprises a liquid application valve operating criterion (Col. 11, lines 36-38).
Regarding claim 8, Grimm further discloses that said in-trench seed placement comprises a plurality of in-trench seed placements (Col. 11, lines 27-38; by detecting the offset between each spray and seed, a plurality of seed placements are naturally determined in operation).
Regarding claim 10, Grimm further discloses that the seed sensor may comprise an optical sensor (Col. 14, lines 63-65).
Regarding claim 11, Grimm further discloses (Fig. 8) that the crop input applicator further comprises a valve (solenoid valve 82) used to control application of the liquid.
Regarding claim 12, Grimm further discloses that the applied-liquid sensor may comprise an electromagnetic sensor (Col. 15, lines 1-8).
Regarding claim 13, Grimm further discloses that said system criterion comprises a liquid application valve operating criterion (Col. 11, lines 36-38).
Regarding claim 15, Grimm further discloses said in-trench seed placement being directly measured by the seed sensor in a final position of the seed in the seed trench (Fig. 8).
Regarding claim 16
Regarding claim 17, Grimm further discloses (Fig. 8) that the crop input applicator further comprises a valve (solenoid valve 82) used to control application of the liquid.
Regarding claim 18, Grimm further discloses that the applied-liquid sensor may comprise an electromagnetic sensor (Col. 15, lines 1-8).
Regarding claim 23, Grimm further discloses calculating and displaying a statistical representation of a successful placement of the in-trench liquid relative to the in-trench seed placement (Col. 15, 32-37; a displayed plot is a statistical representation which would display successful placements).
Regarding claim 26, Grimm further discloses the seed sensor and the applied- liquid sensor identifying the presence of the seed in the seed trench and determining whether the seed is dry or wet (since the sensor is configured to determine whether or not a liquid application overlaps with the placed seed, it therefore naturally determines whether the seed is dry or wet).
Regarding claim 28, Grimm further discloses that the seed sensor is configured to determine an actual in-trench seed placement and the applied-liquid sensor is configured to determine an actual in-trench liquid placement.
Regarding claim 31, Grimm further discloses that the liquid-seed offset comprises a time offset (Col. 9, lines 43-49; Col. 10, lines 61-63; the controller determines a timing adjustment to the valve in response to the detected distance offset, therefore it uses the distance offset to determine a time offset).
Regarding claim 32, Grimm further discloses that the liquid-seed offset comprises a distance offset.
Regarding claim 35, Grimm further discloses that the system criterion may comprise a valve open time (Col. 11, lines 53-56).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7, 14, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Steffen (U.S. 2015/0134210).
Regarding claim 7, Grimm discloses the elements of claim 2 as described above, but does not disclose that said system criterion comprises a seed meter operational criterion.
However, Steffen discloses (abstract) a similar method of controlling a crop input applicator, the method comprising adjusting a system criterion based on an offset between two planted seeds.  Steffen teaches that, depending on a negative or positive offset, it would be advantageous to adjust the operation of either a first or a second product meter.  Specifically, whereas Grimm discloses adjusting only one product meter (the liquid meter, which would require either speeding up or slowing down the meter), Steffen discloses that either product meter may be adjusted so as to allow a decision bias toward speeding up product placement rather than slowing it down ([0041]).  One having ordinary skill in the art would readily appreciate from the teaching of Steffen that it would be preferential to momentarily speed up one meter rather than to slow the other down (or at the very least to provide an option as to which product meter to adjust), and that this practice can be applied to substantially similar methods regardless of the products being metered.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Grimm so as to include a seed meter speed as an optional operational criterion to be adjusted by the monitoring system.  Doing so would allow the system a degree of freedom to decide which operational criterion is most advantageous to adjust.
Regarding claim 14, Grimm discloses the elements of claim 8 as described above, but does not disclose that said system criterion comprises a seed meter operational criterion.
However, Steffen discloses (abstract) a similar method of controlling a crop input applicator, the method comprising adjusting a system criterion based on an offset between two planted seeds.  Steffen teaches that, depending on a negative or positive offset, it would be advantageous to adjust the operation of either a first or a second product meter.  Specifically, whereas Grimm discloses adjusting only one product meter (the liquid meter, which would require either speeding up or slowing down the meter), Steffen discloses that either product meter may be adjusted so as to allow a decision bias toward speeding up product placement rather than slowing it down ([0041]).  One having ordinary skill in the art would readily appreciate from the teaching of Steffen that it would be preferential to momentarily speed up one meter rather than to slow the other down (or at the very least to provide an option as to which product meter to adjust), and that this practice can be applied to substantially similar methods regardless of the products being metered.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Grimm so as to include a seed meter speed as an optional operational criterion to be adjusted by the monitoring system.  Doing so would allow the system a degree of freedom to decide which operational criterion is most advantageous to adjust.
Regarding claim 36, Grimm discloses the elements of claim 1 as described above as well as a seed disc (Fig. 3; 50), but does not disclose that said system criterion comprises a seed disc RPM.
However, Steffen discloses (abstract; Fig. 2) a similar method of controlling a crop input applicator, the method comprising adjusting a system criterion based on an offset between two planted seeds.  Steffen teaches that, depending on a negative or positive offset, it would be advantageous to adjust the speed (and therefore the RPM) of either a first or a second seed disc (26).  Specifically, whereas Grimm discloses adjusting only one product meter (the liquid meter, which would require 
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Grimm so as to include a seed disc speed (and therefore an RPM) as an optional operational criterion to be adjusted by the monitoring system.  Doing so would allow the system a degree of freedom to decide which operational criterion is most advantageous to adjust.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Yajima (U.S. 2018/0242515).
Regarding claim 21, Grimm discloses the elements of claim 1 as described above, but does not disclose associating positions of in-trench placements with georeferenced locations using a GPS system.
However, Yajima discloses (Figs. 11, 14, 16, 29, 30) the practice of utilizing a monitoring system to: determine a georeferenced location, utilizing a global positioning system ([0112]), of all of a variety of planted products and field operations.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly utilize the monitoring system of Grimm to determine georeferenced locations, utilizing a global positioning system, of the in-trench seed placement and the in-trench liquid placement.  Doing so would aid in analyzing planting and fertilizing effectiveness and in locating planted products for future fieldwork.
Regarding claim 22, Yajima further discloses generating and displaying a map or other visual representation of planted products ([0275], Figs. 11, 15, 29).  It would have been reasonable to one having ordinary skill in the art to generate and display a visual representation of the in-trench seed placement and in-trench liquid placement in this way.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Koch (U.S. 2019/0289779).
Regarding claim 24, Grimm discloses the elements of claim 1 as described above, but does not disclose the seed sensor being located on a seed firmer.
However, Koch discloses (Fig. 4) a planter comprising a seed sensor (472 or 476) being located on a seed firmer (470).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly provide the seed sensor of Grimm on a seed firmer, as taught by Koch.  Doing so would allow the seeds to be more precisely placed and firmed into the bottom of the furrow.
Regarding claim 25, Grimm discloses the elements of claim 1 as described above, but does not disclose the applied-liquid sensor being located on a seed firmer.
However, Koch discloses (Fig. 4) a planter comprising a product sensor (472 or 476) being located on a seed firmer (470).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly provide the seed/applied-liquid sensor of Grimm on a seed firmer, as taught by Koch.  Doing so would allow the seeds to be more precisely placed and firmed into the bottom of the furrow.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Landphair (U.S. 2012/0046838).
Grimm discloses the elements of claim 1 as described above, but does not disclose that the liquid-seed offset comprises an average offset.
However, Landphair discloses a seed spacing monitoring system wherein a determined seed spacing (a parameter of interest substantially similar to the offset of Grimm) comprises an average spacing ([0044], lines 1-3).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine average offsets in the determination of Grimm, as taught by Landphair.  The use of such statistical measurements is well known in the art for representing groups of data in a simplified way.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Landphair and further in view of and Mayfield (U.S. 2004/0237394).
The combination of Grimm and Landphair described above regarding claim 33 discloses the elements of claim 34 except in that the liquid-seed offset comprises an average, instead of a median, offset.
However, Mayfield teaches ([0061]) that various measures of central tendency, including averages and medians, may all be used to similarly represent groups of data.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine median offsets in the determination of Grimm.  The use of such statistical measurements is well known in the art for representing groups of data in a simplified way.

Claims 1, 19-20, 29, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (U.S. 2017/0251656) in view of Grimm.
Regarding claim 1, Kolb discloses (Fig. 1-7) a method of controlling a crop input applicator, the crop input applicator having a monitoring system comprising a controller (400), a seed sensor (250 or 252; [0029], lines 1-3) configured to determine the placement of a seed in a seed trench, and an applied-liquid sensor (252) configured to determine the placement of applied liquid in the seed trench, the method utilizing the monitoring system to: determine an in-trench seed placement; determine an in-trench liquid placement; and determine a liquid-seed offset ([0029]; Abstract, lines 11-16).  Kolb further discloses adjusting a system criterion based on a liquid-seed offset in order to attain the desired liquid-seed offset, but Kolb discloses that this step is performed by a user and not by the monitoring system/controller.
However, Grimm discloses a similar method, wherein a monitoring system comprising a controller (102) is utilized to adjust a system criterion based on a liquid-seed offset in order to minimize the liquid-seed offset (Col. 11, lines 27-38).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the monitoring system of Kolb to perform this step.  Doing so would reduce the user’s work and minimize human error.
Regarding claim 19, Kolb further discloses (Fig. 3) the seed sensor (250) detecting the seed prior to the final position of the seed in the seed trench.
Regarding claim 20, Kolb further discloses that the applied-liquid sensor comprises an electromagnetic sensor ([0028], lines 8-11).
Regarding claim 29
Regarding claim 37, Kolb further discloses (Fig. 3) that the seed sensor (250) and the applied-liquid sensor (252) comprise two separate, distinct sensors.

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Grimm, and further in view of Obrist (U.S. 2021/0084807).
Regarding claim 27, Kolb in view of Grimm discloses the elements of claim 1 as described above, and that the seed sensor (250) is configured to determine a theoretical in-trench seed placement, but does not disclose that the applied-liquid sensor is configured to determine a theoretical in-trench liquid placement.
However, Obrist discloses (Fig. 2-3) a similar method of controlling a crop input applicator wherein an applied-liquid sensor is configured to determine a theoretical in-trench liquid placement.  Specifically, determining the placement of liquid application (from nozzles 34, 36) utilizes kinetic relations along with sensors (32, 33), valve command pulses, and the geometry of the system to determine liquid application placement relative to a seed ([0061]) along its path (f, moving in reference to the nozzles).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine a theoretical in-trench liquid placement, as taught by Obrist, in the method of Kolb.  Doing so would accomplish the same function without introducing any new or unexpected results.
Regarding claim 30, Kolb in view of Grimm discloses the elements of claim 1 as described above, and that the seed sensor (252) is configured to determine an actual in-trench seed placement, but does not disclose that the applied-liquid sensor is configured to determine a theoretical in-trench liquid placement.

Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine a theoretical in-trench liquid placement, as taught by Obrist, in the method of Kolb.  Doing so would accomplish the same function without introducing any new or unexpected results.

Response to Arguments
Applicant’s arguments filed October 18, 2021, with respect to claim 19 have been fully considered and are persuasive.  The rejection of claim 19 has been withdrawn. Please see the updated art rejection of claim 19 above. 
Applicant’s arguments with respect to claims 27, 29, and 30 have been considered but are moot because, while examiner still relies on Kolb and Grimm as the grounds of rejection for the claims, the order of the references has been reversed to better clarify the rejection as seen above.
Applicant's arguments filed October 18, 2021, with respect to claims 7, 14, 21-23, 25, 33-34, and 36 have been fully considered but they are not persuasive.
Regarding claims 7, 14, and 36, Applicant submits that Steffen only discloses determining a seed-seed offset (and not a liquid-seed offset, as claimed) and adjusting a seed meter operational criterion (a seed disc RPM) accordingly.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Steffen discloses the practice of adjusting a seed meter operational criterion (a seed disc RPM) according to an offset between products, sufficiently similar to the liquid-seed offset of Grimm so as to suggest that the practice taught by Steffen would be advantageously used in the method of Grimm.
Regarding claims 21 and 22, Applicant submits that Yajima only discloses using georeferenced locations for the work (i.e. fertilizer, water, etc.) on the field and not for the in-trench seed placement, and that Yajima does not disclose generating and displaying a visual representation of the in-trench seed and liquid placements as claimed.
However, Yajima discloses using georeferenced locations for a wide variety of field operations/products sown, including seeds of various types (Figs. 11, 16), sensors (Fig. 14), fertilizers (Fig. 29), water (Fig. 29).  Yajima further discloses generating and displaying a map of the product placements (Figs. 11, 15, 29).  One having ordinary skill in the art would readily recognize that such practices may be advantageously applied to the in-trench seed and liquid placements of Grimm.
Regarding claim 23, Applicant submits that Grimm only discloses using a map to display where the work on the field is and does not disclose using a map to calculate and display a statistical representation of a successful placement of the in-trench liquid placement relative to the in-trench seed placement.
However, claim 23 does not recite using a map to calculate and display a statistical representation.  Furthermore, Grimm discloses plotting and displaying the relative distances between the in-trench seed and liquid placements (Col. 15, lines 32-37).  A plot is a graphical technique for representing a data set, usually as a graph showing the relationship between multiple variables.  This is a statistical representation.
Regarding claim 25, Applicant submits that Koch does not disclose an applied liquid sensor being located on a seed firmer as claimed.
However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Grimm discloses a sensor (460)
Which detects both the seed and the liquid placement.  Placing the sensor of Grimm on a seed firmer, as taught by Koch, and in the same way as described above with regard to claim 24, would likewise place the liquid sensor on the seed firmer.  Furthermore, it is reasonably expected that if a liquid sensor can be constructed and operate in the same way as a seed sensor (as taught by Grimm), then it can be arranged on a seed firmer similarly to a seed sensor.
Regarding claim 33, Applicant submits that Landphair does only discloses determining spacing between seeds and does not disclose determining a liquid-seed offset let alone an average liquid-seed offset.
However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Landphair discloses the practice of utilizing an average offset between products, sufficiently similar to the liquid-seed offset of Grimm so as to suggest that the practice taught by Landphair would be advantageously used in the method of Grimm.  Furthermore, the use of parameter averages is well-known across industries for simplification of data.  The mere use of averages is obvious.
Regarding claim 34, Applicant submits that Mayfield does not disclose determining a liquid-seed offset as claimed.
However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Mayfield discloses the practice of utilizing a median offset between plants, sufficiently similar to the liquid-seed offset of Grimm so as to suggest that the practice taught by Mayfield would be advantageously used in the method of Grimm.  Furthermore, the use of parameter medians is well known across industries for simplification of data.  The mere use of medians is obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/I.A.N./Examiner, Art Unit 3671